Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                     Sep 30 2014, 9:35 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

DEBORAH MARKISOHN                                   GREGORY F. ZOELLER
Indianapolis, Indiana                               Attorney General of Indiana

                                                    RICHARD C. WEBSTER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

CRAIG HATCHETT,                                     )
                                                    )
        Appellant-Defendant,                        )
                                                    )
                vs.                                 )    No. 49A02-1402-CR-88
                                                    )
STATE OF INDIANA,                                   )
                                                    )
        Appellee-Plaintiff.                         )


                      APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Steven Eichholtz, Judge
                       The Honorable Peggy Hart, Master Commissioner
                             Cause No. 49G20-1302-FB-12394


                                        September 30, 2014

                 MEMORANDUM DECISION – NOT FOR PUBLICATION
BARNES, Judge

                                         Case Summary

          Craig Hatchett appeals his conviction for Class B felony dealing in cocaine. We

affirm.

                                              Issue

          The sole issue before us is whether there is sufficient evidence to support Hatchett’s

conviction.

                                              Facts

          On February 21, 2013, officers of the Indianapolis Metropolitan Police Department

made plans to attempt undercover buys of drugs from suspected dealers. Two undercover

officers in an unmarked car saw Hatchett standing in a small group of people in a

neighborhood where there had been complaints of drug dealing. Hatchett made eye contact

with one of the officers, Hatchett and the officer nodded to each other, and Hatchett waved at

the officers, motioning for them to come to him. The officers drove over to Hatchett, who

then approached the passenger side of the car. Hatchett asked the officer in the passenger

seat what he was looking for, and the officer responded “forty.” Tr. p. 104. This is a

common drug dealing term that refers to forty dollars, which generally translates into two

small rocks of crack cocaine. Hatchett then gave the officer two baggies containing small

rocks of what appeared to be crack cocaine in exchange for two twenty-dollar bills, the serial

numbers of which had been pre-recorded. Later testing confirmed that the rocks were crack

cocaine. After the undercover officers left the area, uniformed officers arrived and arrested


                                                2
Hatchett. Officers found the two twenty-dollar bills with the pre-recorded serial numbers in

Hatchett’s pocket.

       The State charged Hatchett with one count of Class B felony dealing in cocaine and

one count of Class D felony possession of cocaine. A jury found Hatchett guilty of both

counts. The trial court only entered judgment of conviction on the dealing count. Hatchett

now appeals.

                                         Analysis

       When we review a claim of insufficient evidence to support a conviction, we must

consider only the evidence most favorable to the conviction and any reasonable inferences

that may be drawn from that evidence. Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012). We

will affirm if a reasonable fact finder could determine from the evidence that the defendant

was guilty beyond a reasonable doubt. Id. We will not reweigh the evidence or judge the

credibility of witnesses. Id. A conviction may be sustained on circumstantial evidence alone.

Boggs v. State, 928 N.E.2d 855, 864 (Ind. Ct. App. 2010), trans. denied.

       Hatchett’s sole argument is that there is insufficient evidence he knew that the

substance he sold the undercover officer was crack cocaine. In Indiana, knowledge of the

nature of the substance sold is an element of dealing in a controlled substance. Bemis v.

State, 652 N.E.2d 89, 92 (Ind. Ct. App. 1995). Such knowledge may be inferred by a trier of

fact based upon an examination of the surrounding circumstances. McClendon v. State, 671
N.E.2d 486, 489 (Ind. Ct. App. 1996).




                                             3
       There is no evidence in this case to suggest that Hatchett was accidentally in

possession of crack cocaine. Rather, he engaged in conduct entirely consistent with drug

dealing when he sold the substance to the undercover officer in exchange for forty dollars,

evidencing familiarity with the street slang connected with the sale of crack cocaine.

Although Hatchett did not admit to selling crack cocaine or explicitly offer to sell the officer

cocaine, there clearly is sufficient circumstantial evidence that he knew he was selling

cocaine.

                                         Conclusion

       There is sufficient evidence to sustain Hatchett’s conviction. We affirm.

       Affirmed.

BRADFORD, J., and BROWN, J., concur.




                                               4